Citation Nr: 1742716	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-33 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1970 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from  a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety).  However, in light of the evidence of record, the Board has expanded the Veteran's claim to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2017, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional private medical evidence without a waiver of RO initial consideration of the evidence.  However, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165  (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has a diagnosis of PTSD related to a verified in-service stressor. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board acknowledges that the Veteran was treated during service for psychiatric symptoms, such as depression, and diagnosed at the time as having adult situational maladjustment disorder with despondency.   Furthermore, the Board notes that the Veteran did not report for a scheduled VA psychiatric examination in 2012; however, the record clearly indicates that the AOJ failed to adequately notify the Veteran of the date, time, and place of the examination.  Nevertheless, as discussed below, the Board finds that there is competent and sufficient evidence of a confirmed in-service stressor, a current diagnosis of PTSD, and a nexus between the symptoms and the stressor, in order to decide the claim without prejudice to the Veteran. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., a diagnosis under the DSM); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304 (f).

Here, the Veteran asserts that he has a psychiatric disorder caused by a few stressful in-service events, one of which was being involved in a serious motor vehicle accident.  See Board hearing transcript at 15-19.   In February 2017, Dr. E.T., a private psychologist, assessed the Veteran with PTSD pursuant to both the DSM-IV and DSM-V criteria.  See February 2017 Initial PTSD Disability Benefits Questionnaire (DBQ); February 2017 Psychosocial Assessment and Employability Evaluation.

In addition, the Veteran's service treatment records document that the Veteran was involved in a motor vehicle accident in May 1973 and sustained a lumbar spine fracture and a small bowel perforation requiring surgical resection.  As such, the claimed stressor has been adequately verified and the medical evidence of record shows that the Veteran is currently diagnosed with PTSD. 

The remaining and dispositive question is whether the Veteran's PTSD diagnosis is related to the in-service stressor.   In her February 2017 assessment, Dr. E.T. opined that it is more likely than not that there is a nexus between the Veteran's current PTSD symptoms and his in-service traumas, which she stated include the May 1973 motor vehicle accident.  Although the examiner reported that she did not review the Veteran's claims file, the Board finds that the medical nexus statement has significant probative value, as it was based on the Veteran's lay statements, a clinical evaluation, and the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04  (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board notes that the lay and medical evidence of record show a medical diagnosis of PTSD related to a verified in-service stressor.  Accordingly, the Board  concludes that service connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran asserts that he has hearing loss and tinnitus due to in-service noise exposure.  Specifically, he testified that as a ship engineman, he was exposed to hazardous noise from helicopters taking off and landing, chipping helicopter fuel tanks as well as constant loud noise in the diesel, fan, and boiler rooms.  See Board hearing transcript at 5-10. 

In support of his claims, the Veteran submitted two private audiograms.  A December 2012 audiogram from Audio Aid Rx of Midland reflects that the private audiologist only provided the puretone threshold results in graph form but the graphical representations are unclear and are not interpreted into numerical form.  See Kelly v. Brown 7, Vet. App. 471 (1995).  The February 2017 audiogram from Sam's Hearing Aid Center contains a graph and numerical conversion that demonstrates hearing loss in both ears as defined by 38 C.F.R. § 3.385.  However, the private audiogram reports do not reflect complaints of tinnitus and do not appear to include Maryland CNC controlled speech discrimination testing scores.  See Savage v. Shinseki, 24 Vet. App. 259, 269  (2011).  Furthermore, neither audiogram contains an etiological opinion regarding hearing loss and tinnitus.  

Based on the foregoing, the Board finds that a VA examination is warranted to ascertain the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006).

The Board notes that although the record documents that the Veteran did not report for a scheduled VA audiological examination in 2012, he testified that he had not received notice of the VA examination.  See Board hearing transcript at 4.  A review of the record shows that an October 2012 Veterans Claims Assistance Act (VCAA) letter informed the Veteran that the AOJ had requested a VA audiological examination for his hearing loss and tinnitus claims.  Moreover, the letter stated that the nearest VA medical facility would schedule and notify him of the date, time, and place of the examination; however, no such letter was sent to the Veteran.  Thus, on remand, the AOJ must ensure that the Veteran is provided with a VA examination letter notifying him of the date, time, and place of the scheduled VA examination. 

Lastly, the January 2013 rating decision listed an electronic review of outpatient treatment records from the Detroit, Ann Arbor, and Saginaw VA Medical Centers (VAMC).  However, with the exception of September 2006 to April 2011 Saginaw VAMC treatment records located in Virtual VA, there are no VA treatment records associated with the claims file.  Therefore, on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, who have medical records related to his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Obtain all outstanding VA treatment records, to include any records from the Detroit, Ann Arbor, and Saginaw VAMCs.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  The AOJ should send the Veteran a VA examination letter notifying him of the date, time, and place of the scheduled VA examination.  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including a pure tone audiometry test and Maryland CNC test (unless the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores). 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the January 2017 Board hearing transcript, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner is requested to review the December 2012 and February 2017 private audiograms and provide an explanation of the graphical information in the reports, including pure tone thresholds in Hertz for 1000, 2000, 3000, and 4000 decibels and identify any speech discrimination testing that was performed.  

The examiner should be informed that the Veteran's service treatment records do not contain a separation examination.  The Veteran's military occupational specialty (MOS) was engineman in the U.S. Navy which involves a high probability of noise exposure.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to the Veteran's military service, including noise exposure therein. 

The examiner should indicate whether hearing loss in the right ear preexisted service.   If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

The examiner should comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


